DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The 112 Rejection has been overcome due to the claim amendments.

				Claim Objections

The Claim Objections are withdrawn due to applicant’s clarification of the “spin-echo echo planar”.

					Claim Rejections - 35 USC § 101

	The 101 rejection has been withdrawn due to further details and explanation of applicant’s arguments.











EXAMINER'S COMMENT AND

STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion

1.	The prior art Seethamraju (U.S. Publication No. 2017/0192074 A1) discloses a magnetic resonance angiography (MRA) that uses the nuclear magnetic resonance phenomenon to produce images  of patient vasculature.  The MRI system includes MRI chassis which defines a bore in which the patient is disposed.  The MRI chassis includes polarizing the main magnet.  The gradient coils and RF coils are arranged above the bore.  The polarizing main magnet generates the uniform magnetic field above the RF coil which emits the excitation field.  The sequence controller also controls the generation of RF pulses by RF system.  The RF system is responsive to a scan prescription and direction from sequence controller 10 to produce RF pulses of the desired frequency, phase and pulse amplitude waveform.  The prior art fails to teach in combination with the rest of the limitations in the claim:  "a first block to acquire first data of the volume using a first spin-echo echo planar imaging pulse sequence;
a second block to acquire first diffusion data of the volume using a second spin-echo echo planar imaging pulse sequence comprising a first one or more diffusion gradient pulses;
a third block to acquire second diffusion data of the volume using a third spin-echo echo planar imaging pulse sequence comprising a second one or more diffusion gradient pulses; and
a fourth block to acquire third diffusion data of the volume using a fourth spin-echo echo planar imaging pulse sequence comprising a third one or more diffusion gradient pulses;
generate perfusion metrics based on the first data; and
generate diffusion metrics based on the first data, the first diffusion data, the second diffusion data, and the third diffusion data."
 



Allowable Subject Matter

2.    Claims 1-20 are allowed.
3.    The following is an examiner's statement for reasons for allowance:
4.    Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: "a first block to acquire first data of the volume using a first spin-echo echo planar imaging pulse sequence;
a second block to acquire first diffusion data of the volume using a second spin-echo echo planar imaging pulse sequence comprising a first one or more diffusion gradient pulses;
a third block to acquire second diffusion data of the volume using a third spin-echo echo planar imaging pulse sequence comprising a second one or more diffusion gradient pulses; and
a fourth block to acquire third diffusion data of the volume using a fourth spin-echo echo planar imaging pulse sequence comprising a third one or more diffusion gradient pulses;
generate perfusion metrics based on the first data; and
generate diffusion metrics based on the first data, the first diffusion data, the second diffusion data, and the third diffusion data."

Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “executing a second spin-echo echo planar imaging pulse sequence comprising a first one or more diffusion gradient pulses to acquire first diffusion data of the volume;
executing a third spin-echo echo planar imaging pulse sequence comprising a second one or more diffusion gradient pulses to acquire second diffusion data of the volume; and
executing a fourth spin-echo echo planar imaging pulse sequence comprising a third one or more diffusion gradient pulses to acquire third diffusion data of the volume;
generating perfusion metrics based on the first data; and
generating diffusion metrics based on the first data, the first diffusion data, the second diffusion data, and the third diffusion data.”

Regarding claim 15, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “execute a first spin-echo echo planar imaging pulse sequence block of a magnetic resonance imaging pulse sequence to acquire first data of a volume;
execute a second spin-echo echo planar imaging pulse sequence block of the magnetic resonance imaging pulse sequence comprising a first one or more diffusion gradient pulses to acquire first diffusion data of the volume;
execute a third spin-echo echo planar imaging pulse sequence block of the magnetic resonance imaging pulse sequence comprising a second one or more diffusion gradient pulses to acquire second diffusion data of the volume; and
execute a fourth spin-echo echo planar imaging pulse sequence block of the magnetic resonance imaging pulse sequence comprising a third one or more diffusion gradient pulses to acquire third diffusion data of the volume;
generate perfusion metrics based on the first data; and
generate diffusion metrics based on the first data, the first diffusion data, the second diffusion data, and the third diffusion data.”

	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866